                 Case 20-12602-BLS       Doc 217   Filed 06/23/21   Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )   Chapter 11
                                                            )
RED REEF ALTERNATIVE INVESTMENTS, LLC and                   )   Case No. 20-12602 (BLS)
EMERGENT CAPITAL, INC.,                                     )
                                                            )   Jointly Administered
                              Debtors.                      )
                                                            )
In re:                                                      )   Chapter 11
                                                            )
IMPERIAL PREMIUM FINANCE, LLC,                              )   Case No. 20-12694 (BLS)
                                                            )
                              Debtor.                       )

                      ORDER SCHEDULING OMNIBUS HEARING DATE


                 IT IS HEREBY ORDERED, that the following omnibus hearing date has been

scheduled in the above-captioned matter:

         DATE                        TIME

         July 29, 2021               1:30 p.m. (Eastern Time) (Omnibus Hearing)




 Dated: June 23rd, 2021                      BRENDAN L. SHANNON
 Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE




DOCS_DE:234207.2 23629/002
